UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: September 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO September 30, 2012 (Unaudited) Shares Value COMMON STOCK – (95.79%) CONSUMER DISCRETIONARY – (8.64%) Automobiles & Components – (0.57%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.33%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas NV(Netherlands) Media – (2.66%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (5.08%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Groupon, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (17.85%) Food & Staples Retailing – (11.89%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Walgreen Co. Food, Beverage & Tobacco – (5.75%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.21%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (9.93%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co., Ltd. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* 1 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) ENERGY – (CONTINUED) Schlumberger Ltd. $ Transocean Ltd. Total Energy FINANCIALS – (35.92%) Banks – (6.55%) Commercial Banks – (6.55%) Wells Fargo & Co. Diversified Financials – (16.50%) Capital Markets – (8.74%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.25%) American Express Co. Diversified Financial Services – (1.51%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (11.71%) Insurance Brokers – (0.17%) Aon PLC Multi-line Insurance – (3.62%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (6.22%) ACE Ltd. Berkshire Hathaway Inc., Class A* 73 Markel Corp.* Progressive Corp. Reinsurance – (1.70%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.16%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (3.29%) Health Care Equipment & Services – (2.68%) Express Scripts Holding Co.* 2 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (0.61%) Agilent Technologies, Inc. $ Pfizer Inc. Total Health Care INDUSTRIALS – (5.13%) Capital Goods – (1.13%) Emerson Electric Co. PACCAR Inc. Commercial & Professional Services – (1.39%) Iron Mountain Inc. Transportation – (2.61%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (8.57%) Semiconductors & Semiconductor Equipment – (1.60%) Intel Corp. Texas Instruments Inc. Software & Services – (6.63%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.34%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.27%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Total Materials TELECOMMUNICATION SERVICES – (0.19%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $210,000,771) 3 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) Shares/Principal Value STOCK RIGHTS – (0.01%) CONSUMER DISCRETIONARY – (0.01%) Retailing – (0.01%) Liberty Ventures, Series A* $ TOTAL STOCK RIGHTS – (Identified cost $14,464) CONVERTIBLE BONDS – (0.03%) MATERIALS – (0.03%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b)(c) $ TOTAL CONVERTIBLE BONDS – (Identified cost $736,000) SHORT-TERM INVESTMENTS – (4.03%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 10/01/12, dated 09/28/12, repurchase value of $5,964,084 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.525%-4.50%, 01/01/26-08/01/42, total market value $6,083,280) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.28%, 10/01/12, dated 09/28/12, repurchase value of $8,223,192 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-4.50%, 11/20/41-01/15/42, total market value $8,387,460) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $14,187,000) Total Investments – (99.86%) – (Identified cost $224,938,235) – (d) Other Assets Less Liabilities – (0.14%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $961,782 or 0.27% of the Fund's net assets as of September 30, 2012. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $1,070,342 or 0.30% of the Fund's net assets as of September 30, 2012. (c) This security is in default. The Fund may hold securities in default and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of September 30, 2012, the value of defaulted securities amounted to $108,560 (cost: $736,000) or 0.03% of the Fund's net assets. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) (d) Aggregate cost for federal income tax purposes is $226,525,061. At September 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 11 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO September 30, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (94.06%) CONSUMER DISCRETIONARY – (1.54%) Retailing – (1.54%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.98%) Food & Staples Retailing – (2.98%) CVS Caremark Corp. Total Consumer Staples ENERGY – (3.32%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (83.76%) Banks – (19.05%) Commercial Banks – (19.05%) ICICI Bank Ltd., ADR(India) State Bank of India Ltd., GDR(India) Toronto-Dominion Bank(Canada) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (36.85%) Capital Markets – (20.45%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Oaktree Capital Group LLC, Class A Consumer Finance – (10.87%) American Express Co. First Marblehead Corp.* Diversified Financial Services – (5.53%) Bank of America Corp. Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (27.86%) Multi-line Insurance – (5.97%) Loews Corp. Property & Casualty Insurance – (12.87%) ACE Ltd. Markel Corp.* Progressive Corp. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (9.02%) Alleghany Corp.* $ Everest Re Group, Ltd. Total Financials INFORMATION TECHNOLOGY – (2.46%) Software & Services – (2.46%) Google Inc., Class A* Total Information Technology TOTAL COMMON STOCK – (Identified cost $47,577,546) SHORT-TERM INVESTMENTS – (5.96%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 10/01/12, dated 09/28/12, repurchase value of $1,688,024 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.525%-4.50%, 01/01/26-08/01/42, total market value $1,721,760) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.28%, 10/01/12, dated 09/28/12, repurchase value of $2,327,054 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-4.50%, 11/20/41-01/15/42, total market value $2,373,540) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $4,015,000) Total Investments – (100.02%) – (Identified cost $51,592,546) – (a) Liabilities Less Other Assets – (0.02%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $51,707,800. At September 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 11 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO September 30, 2012 (Unaudited) Shares Value COMMON STOCK – (83.59%) FINANCIALS – (83.59%) Real Estate – (83.59%) Real Estate Investment Trusts (REITs) – (80.00%) Diversified REITs – (3.03%) Vornado Realty Trust $ Industrial REITs – (5.09%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Prologis, Inc. Office REITs – (22.11%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (15.27%) American Campus Communities, Inc. AvalonBay Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. Retail REITs – (17.33%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (17.17%) American Tower Corp. Entertainment Properties Trust Host Hotels & Resorts Inc. LaSalle Hotel Properties Public Storage Rayonier Inc. Ventas, Inc. Weyerhaeuser Co. 8 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (3.59%) Real Estate Operating Companies – (3.59%) Forest City Enterprises, Inc., Class A* $ Total Financials TOTAL COMMON STOCK – (Identified cost $20,509,006) PREFERRED STOCK – (6.80%) FINANCIALS – (6.80%) Real Estate – (6.80%) Real Estate Investment Trusts (REITs) – (6.80%) Industrial REITs – (1.08%) Prologis, Inc., 6.75%, Series M Office REITs – (4.61%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. DuPont Fabros Technology Inc., 7.625%, Series B Retail REITs – (1.11%) CBL & Associates Properties, Inc., 7.375%, Series D Taubman Centers, Inc., 6.50%, Series J Total Financials TOTAL PREFERRED STOCK – (Identified cost $932,240) CONVERTIBLE BONDS – (2.53%) FINANCIALS – (2.53%) Real Estate – (2.53%) Real Estate Investment Trusts (REITs) – (2.14%) Office REITs – (2.14%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.39%) Real Estate Operating Companies – (0.39%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $424,000) 9 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) September 30, 2012 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (6.79%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 10/01/12, dated 09/28/12, repurchase value of $793,011 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.525%-4.50%, 01/01/26-08/01/42, total market value $808,860) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.28%, 10/01/12, dated 09/28/12, repurchase value of $1,093,026 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-4.50%, 11/20/41-01/15/42, total market value $1,114,860) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,886,000) Total Investments – (99.71%) – (Identified cost $23,751,246) – (b) Other Assets Less Liabilities – (0.29%) Net Assets – (100.00%) $ * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $594,905 or 2.14% of the Fund's net assets as of September 30, 2012. (b) Aggregate cost for federal income tax purposes is $24,941,686. At September 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 11 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 10 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments September 30, 2012 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securties whoes values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts they deem relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Pricing Committee reviews and affirms the reasonableness of the valuation on a regular basis after considering all relevant information that is reasonably available. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. 11 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) September 30, 2012 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following is a summary of the inputs used as of September 30, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials Health care – – Industrials – – Information technology – Materials – – Telecommunication services – – Total Level 1 Level 2 – Other Significant Observable Inputs: Convertible debt securities – Equity securities: Financials – – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Total Level 3 – – – Total Investments $ $ $ Level 2 to Level 1 Transfers*: Consumer discretionary $ $ – $ – Consumer staples – – Energy – – Financials – Industrials – – Materials – – Total $ $ $ – *Application of fair value procedures for securities traded on foreign exchanges triggered the majority of transfers of assets (or investments) between Level 1 and Level 2 of the fair value hierarchy during the three months ended September 30, 2012. 12 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) September 30, 2012 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended September 30, 2012: Davis Value Portfolio Davis Financial Portfolio Investment Securities: Beginning balance a $ – $ – Net realized loss Decrease in unrealized depreciation Ending balance $ – $ – There were no transfers of assets (or investments) into or out of Level 3 of the fair value hierarchy during the period. a Includes securities valued at zero. 13 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 29, 2012 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: November 29, 2012
